Citation Nr: 9932118	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  92-00 423	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of hepatitis prior to April 30, 1996.  

2. Entitlement to a rating in excess of 30 percent for 
residuals of hepatitis as of and subsequent to April 30, 
1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1969.  In addition to his hepatitis, the veteran is service 
connected for post traumatic stress disorder (PTSD) rated as 
50 percent disabling since 1990.  

This case was before the Board in December 1992 and October 
1995 at which times it was remanded for additional 
development.  The Board's October 1995 decision denied 
service connection for several disabilities, but remanded the 
issues of increased ratings for post traumatic stress 
disorder and residuals of hepatitis for development.  While 
the case was in remand status, a rating action in August 1997 
increased the veteran's rating for PTSD from 30 percent to 50 
percent.  The veteran was notified of the increased award and 
in April 1998 correspondence the veteran withdrew any further 
appeal as to this issue.  Thus, the only issue properly 
before the Board at this time is that set out on the title 
page.  


FINDINGS OF FACT

1.  Prior to April 30, 1996, residuals of hepatitis consisted 
of no more than demonstrable liver damage and mild 
gastrointestinal disturbance.  

2.  As of and subsequent to April 30, 1996, residuals of 
hepatitis consisted of minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures; however, moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of hepatitis prior to April 30, 1996, have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp 1999); 38 C.F.R. 
Part 4, Code 7345.  (1999).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of hepatitis as of and subsequent to April 30, 
1996, have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp 1999); 38 C.F.R. Part 4, Code 7345.  (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, he has presented a claim which 
is plausible.  Further, the Board is satisfied that all 
relevant facts have been properly developed. There is no 
indication that there are additional records, which have not 
been obtained which would be pertinent to the veteran's 
claim.  Thus, no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background.  The veteran was treated for infectious 
hepatitis in service from September to November 1968.  There 
was no liver or spleen involvement shown and on service 
separation examination no residuals were noted.  

The veteran was hospitalized by VA for 9 days in December 
1970 with a diagnosis of hepatitis.  A rating action in 
February 1971 granted service connection for hepatitis and 
assigned a noncompensable rating.  

In January 1990, a claim for an increased rating for 
hepatitis was received by the RO.  The veteran underwent a VA 
examination in August 1990.  The veteran complained of being 
tired and restless, having nausea and having constant pain in 
the right side. On examination, there was no belly tenderness 
or liver enlargement.  Studies revealed infectious hepatitis 
without activity.  Pertinent diagnosis was chronic persistent 
hepatitis.  

A rating action in December 1990, noting stomach and liver 
involvement, assigned a 10 percent rating for hepatitis from 
the January 1990, the date of claim for increase.  The 
veteran disagreed with the assigned rating in correspondence 
received in January 1991.  

At hearing on appeal in July 1991, the veteran and his spouse 
reported that he had problems with fatigue and irritability.  
The veteran stated that he had lost some days from work 
because of his hepatitis.  He indicated that he was feeling 
more fatigued now than previously and that he had intestinal 
distress requiring antacids.  He also complained of right-
sided pain, chills and night sweats.  

Pursuant to the Board's remand in December 1992, the veteran 
underwent a VA examination in February 1993.  The veteran 
complained of fatigue.  Liver was normal on percussion and 
palpation.  The examiner noted that the course of the 
veteran's hepatitis had been benign and was not consistent 
with chronic, active progressive hepatitis.  The veteran was 
said to be thriving, having gained 25 pounds since his last 
examination.  There were no manifestations of liver 
insufficiency or portal hypertension.  It was felt by the 
examiner that the veteran's problem with the disease was more 
psychological than physical.  

The veteran underwent a psychiatric examination in October 
1993 and social and industrial survey, dated in November 
1993.  On psychiatric examination, the examiner opined that 
it did not appear that the veteran's dormant liver condition 
was the total explanation for his chronic fatigue.  The 
examiner felt that it was likely that his anxiety played a 
major role.  

Statements from the veteran and his spouse, received in March 
1994, describe the extent of the veteran's fatigue and call 
for a higher rating.  


Letters, dated in February and May 1994, from Dr. Walter 
Crane, show that he had treated the veteran since 1985.  He 
noted that the veteran had had elevated liver enzymes over 
the years and that he felt the veteran's stomach complaints 
were attributable to his liver problems.  In a letter, 
received in January 1996, Dr. Crane noted he had last treated 
the veteran in 1994.  Other letters from physicians, dated 
from 1990 to 1992 discuss the veteran's various disabilities 
and their treatment at those time.  

VA medical records from 1995 to 1998 were obtained and added 
to the claims folder.  These records show that the veteran 
was begun on Interferon on April 30, 1996, and that this 
treatment continued for 9 months.  A notation in October 1997 
shows that the treatment was stopped because of joint pain 
and mood swings and that the veteran continued to have these 
same problems.  

On VA examination in December 1998, the examiner noted that 
the entire claims file had been reviewed and he provided a 
history of the veteran's condition since service.  On 
examination, the veteran complained of chronic fatigue and 
chronic joint pains.  He also complained of anxiety, but was 
unclear whether this was attributable to his hepatitis or to 
his PTSD.  Physical examination was reported as essentially 
normal.  The examiner's impression was that the veteran had a 
chronic persistent hepatitis of a mild degree.  His symptoms 
were said to include episodes of fatigue and joint pain 
associated with chronic hepatitis C.  The veteran also felt 
isolated socially and on the job due to the taboos associated 
with having hepatitis C.  

Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. Part 4.  

Infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is rated as 100 percent disabling.  With 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
hepatitis is evaluated as 60 percent disabling.  When there 
is minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  When there is 
demonstrable liver damage with mild gastrointestinal 
disturbance a 10 percent rating is assigned.  38 C.F.R. Part 
4, Diagnostic Code 7345.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  


Analysis.  Initially, the Board notes that in rating the 
veteran's gastrointestinal complaints the provisions of 
§ 4.114 must be kept in mind.  The Board also notes that the 
applicable rating criteria in this case have remained the 
same over the lengthy period covered by this appeal.

Further, in general, an allegation of increasing severity 
establishes a well-grounded claim for an increased evaluation 
for a service-connected disability.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The veteran has asserted that the 
residuals of hepatitis, especially fatigue, nausea and pain, 
have increased in severity.  Therefore, his claim for an 
increased evaluation is well grounded.  The VA has obtained 
VA and private medical records identified by the veteran and 
has had had him examined periodically during the appeal 
period.  The veteran has also had a hearing at the RO on this 
matter.  The Board finds that the VA has fulfilled its duty 
to assist the veteran in developing all pertinent facts 
pursuant to his claim for an increased evaluation.  

The evidentiary record shows essentially the same complaints 
and findings with respect to hepatitis prior to April 30, 
1996.  The veteran's condition was shown to be symptomatic, 
but only demonstrable liver damage (high liver enzymes) and 
mild gastrointestinal disturbance were reflected by the 
medical evidence of then record.  Thus, it is clear that 
prior to April 30, 1996, the veteran was not entitled to a 
rating in excess of 10 percent for his hepatitis.

It was not until April 30, 1996, that an increase in the 
severity of the veteran's condition was demonstrated by the 
initiation of Interferon therapy at that time.  It was then, 
for the first time, that the veteran's residuals of hepatitis 
were shown to meet the criteria for a 30 percent rating under 
Code 7345.  It is also clear from the evidentiary record that 
the veteran's residuals of hepatitis did not approach or 
approximate the criteria for the next higher rating of 60 
percent under Code 7345 at any time during the period in 
question.  There is no showing of the moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression necessary for an 
evaluation of 60 percent under Code 7345.

Accordingly, the Board finds that a rating in excess of 10 
percent prior to April 30, 1996, or in excess of 30 percent 
as of and subsequent to April 30, 1996, for residuals of 
hepatitis must be denied.  


ORDER

A rating in excess of 10 percent for residuals of hepatitis 
prior to April 30, 1996, is denied.  

A rating in excess of 30 percent for residuals of hepatitis 
as of and subsequent to April 30, 1996, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals



 

